     Dina L. Anderson
1    Chapter 7 Trustee
     21001 N. Tatum Blvd
2
     #1630-608
3    Phoenix, AZ 85050
     Email: General@DLATrustee.com
4    Phone: (480) 304-8312

5

6                           IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA
7
      In Re:                                          )   Case No. 2:19-bk-12898-BKM
8                                                     )
      DAVID W REMIERES                                )   Chapter 7
9     JENNIFER F REMIERES,                            )
                                                      )   TRUSTEE’S NOTICE OF
10
                                  Debtors.            )   WITHDRAWAL OF NOTICE TO
11
                                                      )   ABANDON PROPERTY
                                                      )
12                                                    )
                                                      )
13

14             Dina Anderson, Chapter 7 trustee herein (“Trustee”), hereby gives notice that the
15   Trustee’s Notice to Abandon Property regarding Real property located at 9021 W. Elm Street
16
     Unit 3, Phoenix, AZ 85037, filed on December 17, 2019 at Docket Entry No. 28 is withdrawn.
17
               Dated: December 23, 2019
18
                                                           /s/ Dina L. Anderson
19                                                         Dina L. Anderson
                                                           Chapter 7 Trustee
20

21

22

23

24

25




     Case 2:19-bk-12898-BKM           Doc 30 Filed 12/23/19
                                                   1         Entered 12/23/19 09:29:07             Desc
                                       Main Document    Page 1 of 1
